Citation Nr: 1546991	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  10-11 809	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right thumb disability.

2.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to November 1981.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Service connection for a right thumb condition, for residuals of a left thumb break, and for residuals of a left wrist break was denied therein.  Jurisdiction subsequently was transferred to the Veteran's home RO in Atlanta, Georgia.  He appealed each of the aforementioned determinations.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  In December 2014, the Board dismissed the claim for service connection for a left thumb disability, recharacterized the issue of entitlement to service connection for a left wrist disability as one for service connection for a right wrist disability based on the Veteran's hearing testimony, and remanded the right wrist and right thumb claims for additional development.  


REMAND

Unfortunately, a second REMAND is warranted for the issues remaining on appeal.  While the delay entailed by another remand is regrettable, a Board decision concerning the Veteran's claims for service connection for a right thumb disability and for a right wrist disability would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefits sought, in other words.  

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2015).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2015).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).  

Here, VA treatment records and private treatment records are available.  Some of these records concern the Veteran's right thumb and/or right wrist, and the last is dated in July 2014.  This raises the possibility that there may be outstanding records.  A request or requests for outstanding pertinent VA treatment records must be made.  Indeed, VA has constructive notice of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  With respect to outstanding pertinent private treatment records, the Veteran must be asked to submit or provide enough information to identify and locate them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.

II.  Medical Examination and Opinion

The duty to assist additionally requires that any VA medical examination or VA medical opinion provided be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy means that the Board can perform a fully informed adjudication.  Id.  The service member's entire medical history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  The disability present, if any, must be described in sufficient detail at the examination.  Id.  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the opinion finally must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.  
In its December 2014 remand, the Board included directives for scheduling a VA medical examination complete with a VA medical opinion.  These directives were tailored to ensure adequacy.  The examiner specifically was to determine the nature of any right thumb and/or right wrist disabilities.  An opinion then was to be rendered regarding etiology, specifically whether it is at least as likely as not that each such disability is related to the Veteran's service (including the September 1976 right hand and thumb injury).  A rationale for the opinion was to be provided.  

Pursuant to these directives, the Veteran underwent a VA medical examination (including a medical opinion) in June 2015.  Both are inadequate.  The June 2015 VA medical examination did not sufficiently describe the disability present.  Distal radius fracture was diagnosed with respect to the right wrist despite normal findings.  No diagnosis was made with respect to the right thumb notwithstanding that some abnormality (abnormal range of motion) was found.  An explanation was not supplied in either regard.  For the medical opinion that it is less likely than not that the Veteran's claimed conditions are related to his service, an inaccurate factual premise is evident even from the scant rationale provided.  That there was no evidence of an in-service right thumb or wrist injury was all that was noted.  Significantly, the September 1976 service treatment record is to the contrary.  

Given this oversight in reviewing the Veteran's service treatment records, it is possible that other oversights occurred.  The review of his entire medical history is questionable, in other words.  Of final note is that there was no discussion of the Veteran's reports of continuous symptoms since service.  Accordingly, it is impossible to know whether or not they were considered.  Substantial, but not strict, compliance with remand directives is required.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  For each of the aforementioned reasons, there has not been even substantial compliance here.  Another VA medical examination of the Veteran complete with VA medical opinion thus is necessary.  Arrangements must be made for such.  A REMAND is directed for the following:  

1.  Make as many requests as necessary to obtain any outstanding VA treatment records regarding the Veteran that pertain to his right thumb and/or right wrist.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Ask the Veteran to either submit any outstanding private treatment records pertaining to his right thumb and/or right wrist or provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding his right thumb and right wrist.  The examiner shall be a qualified medical professional without prior involvement in this matter.  This examiner shall review the claims file, documenting such in a report to be placed therein.  This examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests shall be performed, the results of which shall be set forth in the report.  

A diagnosis or diagnoses then shall be rendered in the report.  If no diagnosis is rendered, particularly if any abnormal findings are made, a clear and full rationale must be provided.  For each disability diagnosed, the examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's service.  A clear and full rationale must be provided for each opinion in the report.  If an opinion cannot be reached without speculation, the examiner still must provide a clear and full rationale.  

The examiner is advised that a clear and full rationale means a thorough explanation which can be understood by the Board.  Medical principles must be discussed as they relate to the medical and lay (non-medical) evidence.  For etiology, discuss the Veteran's September 1976 service treatment record documenting a right hand and thumb injury and his reports of wrist and thumb symptoms ever since.  Also discuss the post-service treatment records and the June 2015 VA medical examination and opinion, as relevant.  A copy of, or at least a citation to, any medical literature referenced in the report shall be provided by the examiner.

4.  Finally, readjudicate the Veteran's claims for service connection for right wrist and right thumb disabilities.  For any unfavorable portion of the decision, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and place a copy in the paper or electronic claims file.  Allow the requisite time period for a response to a SSOC by the Veteran and his representative before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through a representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

